Citation Nr: 9907975	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  98-06 929	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
February 1959, from August 1959 to August 1962, and from 
October 1962 to January 1978.  He died in March 1997.  The 
appellant is the widow of the veteran.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a rating 
decision of February 1998 from the Louisville, Kentucky 
Regional Office (RO) which denied service connection for the 
cause of the veteran's death.  


FINDING OF FACT

The claim for service connection for the cause of the 
veteran's death is not supported by cognizable evidence 
showing that the claim is plausible or capable of 
substantiation; no nexus to service is demonstrated.


CONCLUSION OF LAW

The claim for entitlement to service connection for the cause 
of the veteran's death is not well-grounded.  38 U.S.C.A. 
§ 5107(a).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991)).  Where a veteran 
served continuously for 90 days or more during a war period, 
or after December 31, 1946, and cardiovascular heart disease 
becomes manifest to a degree of 10 percent or more within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection for the cause of the veteran's 
death may be granted if a disorder incurred in or aggravated 
by service either caused or contributed substantially or 
materially to cause death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312 (1998).  

The threshold question is whether the appellant has presented 
a well-grounded claim for service connection for the cause of 
the veteran's death.  In this regard, she has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 
1997); see also Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996).

To establish that a claim for service connection for the 
cause of the veteran's death is well grounded, the appellant 
must satisfy three elements.  First, there must be a medical 
diagnosis of fatal disability.  Second, there must be 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury.  
Third, there must be medical evidence of a nexus between an 
in-service disease or injury and the fatal disability.  Where 
the determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible is 
required.  Epps, 126 F.3d at 1468.  

The appellant contends that the cardiovascular disease from 
which the veteran died directly relates back to treatment of 
the veteran for Reiter's syndrome in service when he was 
required to take excessive dosages of aspirin for relief of 
symptoms.  She asserts that this led to massive stomach 
bleeding which was implicated in the development of 
cardiovascular heart disease.  

Factual Background

The service medical records are available except for a period 
from January 1973 until retirement from service in January 
1978.  A review of the record discloses that the RO has made 
multiple attempts to retrieve those records, but without 
success.  The appellant has indicated that the veteran did 
not seek medical treatment initially after discharge from 
service.  

The available service medical records reflect that in a 
report of medical history completed in conjunction with 
periodic physical examination in August 1966, the veteran 
indicated that he had pains in his chest.  In the medical 
comments section, however, it was noted that such symptoms 
were associated with a cold and had no relation to exertion.  
The veteran was hospitalized for symptomatology which 
included joint pain, conjunctivitis and urethritis of two and 
one half months' duration in May 1969 which was subsequently 
diagnosed as Reiter's syndrome.  Physical examination at that 
time revealed no cardiac abnormality.  The veteran's blood 
pressure was noted to be 130/70.  During the course of the 
hospitalization, he was treated with 12 grams of aspirin 
daily.  

The ensuing service medical records indicate that the veteran 
was seen at a dispensary in October 1969 with symptoms which 
included vomiting of blood streaked material, blood in his 
stool, and rectal bleeding.  It was also noted that he had 
tachycardia with a pulse rate of 120 beats per minute which 
were regular.  A blood pressure of 120/70 was recorded at 
that time.  It was indicated that the veteran took nine to 12 
aspirins per day.  The veteran was subsequently hospitalized 
for gastrointestinal bleeding.  Upon physical examination, it 
was reported that the heart had regular rhythm without lift, 
thrill, heave, murmur or gallop.  His blood pressure was 
140/84 with a regular pulse rate of 110.  

The veteran was afforded a periodic physical examination in 
May 1970 when his blood pressure was 138/80.  A chest X-ray 
was negative.  The cardiovascular system was evaluated as 
normal.  Service medical records dated in September 1970 
indicate that he was seen for symptoms which included chest 
pain.  Examination disclosed no cardiac abnormality.  An 
assessment of recurrent gastritis was rendered in this 
regard.  Subsequent service medical records dating through 
December 1972 reflect no complaints or treatment of a 
cardiovascular nature.  

The post service record does not contain further clinical 
data until January 1997 when the veteran was shown to have 
been admitted to Hardin Memorial Hospital upon referral from 
Ireland Army Hospital because of an occipital lobe infarct on 
the left side.  It was noted that information obtained from a 
physician at Ireland and the veteran's wife dated the onset 
of illness back to the second week of January when it was 
noted that he had begun to become persistently confused with 
unusual emotional behavior.  The appellant had also observed 
that both feet and legs of the veteran had been swollen for 
the past several weeks.  An electrocardiogram was performed 
showing sinus rhythm with first degree atrial ventricular 
block.  A CAT scan of the brain disclosed an infarct 
involving the right frontoparietal and left occipital 
regions.  A blood pressure reading of 170/90 was noted.  A 
chest X-ray was interpreted as showing findings consistent 
with congestive heart failure with interstitial pulmonary 
edema.  The veteran underwent procedures which included chest 
tube insertion with right sided drainage.  Impressions upon 
discharge included cerebral infarction, age undetermined.  It 
was felt, however, that the left occipital lobe infarct was 
probably fairly recent and may have occurred during the 
second week of January 1997.

The veteran was re-admitted to Hardin Hospital in February 
1997 with severe bradycardia and complete heart block.  It 
was noted that he was unable to give any other history other 
than follow-up at Ireland Hospital in the past.  It was 
reported that he had a history of blindness, right pleural 
effusion, hypertension, hypertensive cardiovascular disease 
and possible underlying congestive heart failure.  The record 
reflects that the veteran had a progressively worsening 
course with the development of conditions which included 
multiple strokes, renal failure, metabolic encephalopathy, 
gallstones, hyperkalemia and hyperglycemia despite intensive 
medical intervention.  His wife was told his prognosis was 
poor.

A death certificate was received reflecting that the veteran 
died in March 1997 at the age of 60 due to congestive heart 
failure.  Other conditions preceding the immediate cause of 
death were renal failure, multiple strokes and hypertensive 
cardiovascular disease.  It was indicated that he had had the 
latter disease for years.  At the time of his demise, service 
connection had not been established for any disability.

The appellant presented testimony upon personal hearing on 
appeal in November 1998 before a Member of the Board sitting 
at Louisville, Kentucky to the effect that the high dosage of 
aspirin the veteran was prescribed for Reiter's syndrome in 
service led to gastrointestinal hemorrhaging and the eventual 
development of cardiovascular disease which caused the 
veteran's death. 

Analysis

At the outset, the Board notes that a thorough review of the 
service clinical record in this instance reflects no chronic 
abnormality of the cardiovascular system throughout active 
duty.  The Board is acutely aware that the service medical 
records for the last five years of the veteran's service are 
not available.  It is emphasized, however, that there is 
clearly no clinical information in the postservice record 
which indicates when the veteran first developed 
cardiovascular disease, but as shown previously, the first 
reference to such appears when he was hospitalized in January 
1997.  This is almost 20 years after retirement from service 
and, in the absence of demonstration of continuity of 
symptomatology, far too long a lapse of time to find a basis 
for service connection of cardiovascular disease on a direct 
or presumptive basis.  See 38 U.S.C.A. §§  1101, 1110, 1112, 
1113, 1131; 38 C.F.R. § 3.307, 3.309.  The Board also notes 
that that although the veteran was indeed shown to have had 
heart disease at the time of death and that the death 
certificate indicated that he had had such disability for 
years, it was still not demonstrated that the condition had 
its onset in service or was shown to at least a compensable 
degree within one year of retirement from service.

The Board points out in this instance, however, that the 
appellant does not claim that veteran's heart disease has its 
onset in service, rather, she asserts that it was causally 
related to reasons which included the amount of aspirin he 
was prescribed in service which led to the development of 
gastrointestinal bleeding.  However, the record does not 
support her assertions in this regard.  It is noted that 
there is no medical opinion of record which relates the 
veteran's heart disease in any way to his period of military 
service, or to any disease therein or medication therefor.  
It is well established that it is the province of trained 
health care professionals to enter conclusions that require 
medical opinions as to causation.  Jones v. Brown, 7 Vet. 
App. 134, 137 (1994).  The appellant as a lay person who is 
untrained in the field of medicine is not competent to 
provide a medical opinion in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, her 
assertions that heart disease was related a condition in 
service or the medication the veteran was required to take at 
that time do not constitute cognizable evidence upon which to 
reach the merits of this matter. 

The Board must point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet. App. at 81.  
Without the requisite competent evidence reflecting that the 
veteran died of a disease incurred in service or that the 
cause of death was related to a service-connected disability, 
the appellant has not met her burden of submitting evidence 
that her claim of service connection for the cause of death 
is well grounded.  Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Accordingly, the appellant's claim for 
entitlement to service connection for the cause of death is 
found to be not well grounded, and the appeal must be denied.  
As the appellant's claim is not well grounded, the VA has no 
further duty to assist her in developing the record to 
support her claim.  Epps.  Moreover, the Board is not aware 
of the existence of any relevant evidence which, if obtained, 
would make the claim well grounded.  See McKnight v. Gober, 
131 F.3d 1483 (Fed.Cir. 1997) (per curiam).

In summary, the record in this regard contains no competent 
clinical or medical evidence whatever that supports a finding 
that heart disease was incurred in service, or that any 
medication the veteran took for any disorder in service was 
implicated to any extent in the development of cardiovascular 
heart disease in causing or contributing to his death.  
Consequently, while the Board is certainly empathetic to the 
appellant's loss of her husband, it may not go beyond the 
factual evidence presented in this instance to conclude 
otherwise.  

As the foregoing explains the need for competent evidence of 
fatal disability which is linked by competent evidence to 
service, the Board views its discussion above sufficient to 
inform the appellant of the elements necessary to complete 
her application for service connection for the cause of the 
veteran's death.  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).


ORDER

The claim for the cause of the veteran's death is not well-
grounded; the appeal is thus denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals
